Title: John Mathews, for Committee of Congress, to Nathanael Greene, 4 January 1781
From: Mathews, John
To: Greene, Nathanael


Sir,
Philadelphia Jany 4th: 1781
The inclosed extracts from Genl. Washingtons letter of the 13th & 27th. Ulto. and from Mr. Houston’s of the 30 Ulto. & newspapers will give you all the information from this quarter, worth communicating, except that the fleet from New York, is sailed; what it’s destination is, we are at present uninformed. ’tis said Portsmouth in Virginia.
There are now 1500 coats, some vests, & overalls, making up for the southern army, & blankets are also procured for them: all of which will be forwarded without loss of time. And we hope with more care than has hitherto been done so as they may arrive safe.
The resolve of Congress of the 1st. inst. is only the foundation of what is to be done for your department. the result, we will as early as possible inform you of.
We are sir with much Esteem & Regard Yr. most Obedt. servts. By Order of the Committee
Jno. Mathews Chairman

P.S. We will thank you for a copy of our last letter, having forgot to keep one

